Citation Nr: 0712532	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 30, 2001 for 
an award of a total disability rating based on individual 
unemployability due to service-connected disabilities(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, wherein the RO denied the claim on 
appeal.  The veteran filed a timely substantive appeal of the 
September 2001 rating decision to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

Under 38 C.F.R. § 4.16(b), rating boards should submit to the 
Director, Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph 38 C.F.R. § 4.16(a).

The Board is not permitted to consider an extra-schedular 
total rating under 38 C.F.R. § 4.16(b), in the first 
instance.  Bowling v. Brown, 15 Vet. App. 1, 10 (2001).  
Where, however, there is plausible evidence that a claimant 
is unable to secure or follow gainful employment, the Board 
is required to remand the matter to the agency of original 
jurisdiction (AOJ) for referral to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 4.16(b).  Id.

Prior to August 30, 2001, the veteran did not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  The claims 
folder, however, includes a VA outpatient report, dated April 
1, 1998, containing a notation that the veteran remained 
disabled for gainful employment due to her spinal disorder.  
A February 2000 Social Security Administration disability 
decision reflects that the veteran was granted disability 
benefits, in part, because of her low back disability.  

Service connection has been established for acute deformity, 
T-11-L1, with convexity to the right and narrowing at L5-S1, 
postoperative, since December 28, 1988).

Because there is plausible evidence of unemployability prior 
to August 30, 2001, the Board is required to remand the case 
to the AOJ for referral to the Director of the Compensation 
and Pension Service for consideration of an extraschedular 
TDIU.

Accordingly the REMANDED for the following actions.

1.  Refer the issue of entitlement to an 
earlier effective date for TDIU to the 
Director of VA's Compensation and Pension 
Service for consideration of an 
extraschedular TDIU prior to August 30, 
2001.

Include a full statement of the veteran's 
service connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having bearing on the issue as 
required by 38 C.F.R. § 4.16(b).

2.  If after review by the Director of 
Compensation and Pension, the appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




